Hall, Presiding Judge.
Plaintiff in dispossessory and distress proceedings appeals from the judgment for the defendant.
This is the second trial and the second appeal of this case. See Raulerson v. Jones, 122 Ga. App. 440 (177 SE2d 181), in which this court directed the trial court to admit into evidence, and consider in its re-evaluation, a purported written agreement between the parties.
Submitted October 5, 1971
Decided January 6, 1972.
Harris, Chance & McCracken, Albert M. Pickett, for appellant.
Nicholson & Fleming, John Fleming, for appellee.
The record discloses that the trial judge, sitting as fact finder, did consider this writing and all the circumstances surrounding its alleged execution. The parties also stipulated that the transcript of the first trial should be included in the record of this action.
Having read through both transcripts, we believe it is unnecessary to recite a lengthy account of the testimony. The evidence was sufficient to support the findings of the court which is the sole basis of this appeal.

Judgment affirmed.


Eberhardt and Clark, JJ., concur.